

115 HCON 25 IH: Expressing the sense of Congress on the admission of refugees and immigrants to the United States.
U.S. House of Representatives
2017-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 25IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2017Ms. Adams (for herself, Ms. Velázquez, Ms. Moore, Ms. Clarke of New York, Mr. Hastings, Mr. McGovern, and Mr. Soto) submitted the following concurrent resolution; which was referred to the Committee on the JudiciaryCONCURRENT RESOLUTIONExpressing the sense of Congress on the admission of refugees and immigrants to the United States.
	
 Whereas, on January 27, 2017, the President of the United States signed an Executive order titled Protecting the Nation From Foreign Terrorist Entry Into the United States; Whereas this Executive order suspends the Issuance of Visas and Other Immigration Benefits to Nationals of Countries of Particular Concern, which include the countries Iraq, Iran, Syria, Sudan, Somalia, Libya, and Yemen; and suspension of the issuance of visas and other immigration benefits will last 90 days;
 Whereas agents of U.S. Customs and Border Protection were also instructed to detain all lawful permanent residents from the above countries at U.S. Ports of Entry;
 Whereas this Executive order instructs that The Secretary of State shall suspend the U.S. Refugee Admissions Program (USRAP) for 120 days.; Whereas the President stated in the Executive order, I hereby proclaim that the entry of nationals of Syria as refugees is detrimental to the interests of the United States and thus suspend any such entry until such time as I have determined that sufficient changes have been made to the USRAP to ensure that admission of Syrian refugees is consistent with the national interest.; and Congress does not agree with this determination;
 Whereas the execution of this Executive order did not make any provision for individuals already in transit to the United States under the U.S. Refugee Admission Program (USRAP); and as a consequence, multiple individuals and families were denied entry at U.S. ports of entry after already fleeing highly dangerous and unsafe conditions in their country of origin;
 Whereas the Executive order is the first Executive order since 2001 to suspend refugee resettlement;
 Whereas since 2001, the refugee admissions process has been expanded to include more agencies and review processes in determining the security risk of each individual applying for resettlement;
 Whereas today, the refugee admissions process can take up to 18 to 24 months. Applying individuals must pass through a series of security screenings, including biographic and biometric checks, medical screenings, forensic document testing, and in-person interviews; their information is reviewed against law enforcement and intelligence agencies, including the Department of State, Department of National Counterterrorism Center, Department of Defense, Federal Bureau of Investigation, and Department of Homeland Security, and other Federal agencies;
 Whereas the spouse of the individual who carried out an act of terrorism on December 2, 2015, in San Bernardino, California, was admitted to the United States on a K–1 visa for spouses of U.S. citizens; she did not apply for refugee resettlement; and the review process for a K–1 visa is not part of the U.S. Refugee Admission Program;
 Whereas furthermore, this Executive order also instructs the Secretary of State to immediately suspend the Visa Interview Waiver Program and requires that all individuals seeking a nonimmigrant visa undergo an in-person interview, subject to specific statutory exceptions;
 Whereas the suspension of the Visa Interview Waiver Program will significantly increase the processing time for all visa renewals, including for students pursuing their education in the United States; and individuals that renew visas through the Visa Interview Waiver Program are an important contribution to U.S. institutions of higher learning and the U.S. economy; and
 Whereas if these individuals under the U.S. Refugee Admissions Program or applying to receive a visa were involved in credible threats against the United States, immigration, intelligence, and law enforcement officials would have already carried out enforcement action to prevent any terrorist attack: Now, therefore, be it
	
 That it is the sense of Congress that— (1)the Executive order titled Protecting the Nation From Foreign Terrorist Entry Into the United States is not a testament to the United States as a Nation that is welcoming to all regardless of race, religion, or country of origin;
 (2)the President must immediately allow for the continued entry of refugees that have already been granted admission to the United States by the U.S. Refugee Admissions Program;
 (3)the United States should continue to resettle refugees that need protection regardless of their country of origin;
 (4)lawful permanent residents be granted entry into the United States regardless of their country of origin; and
 (5)the Visa Interview Waiver Program not be suspended while the Secretary of State conducts a review of all nonimmigrant visa reciprocity agreements to ensure that there are no disruptions to communities, institutions of education, and interstate commerce.
			